               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION




SAUL EDWARD SAYLORS,

     Petitioner-Appellant,

V.                                    Case No. CV 118-115
                                     (Formerly CR 116-048)
UNITED STATES OF AMERICA,
                                     Appeal No. 19-13440-J
     Respondent-Appellee.




                             ORDER




     The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for lack

of jurisdiction,

     IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


     SO ORDERED, this             day of November 2019.




                               HONOKAM^.J^ANDAr; J. HALL, CHIEF JUDGE
                               UNITED States district court
                                         DISTRICT OF GEORGIA
